13‐405‐cr 
United States v. Tapia‐Ortiz 
                                          
                                UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
 
                                       SUMMARY ORDER 
                                                                      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 12th day of December, two thousand fourteen. 
                     
PRESENT:  ROBERT D. SACK, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                                   Appellee, 
                                                                                               
                                         v.                                             13‐405‐cr 
                                                    
JUAN ANTONIO TAPIA‐ORTIZ,                                                                
                                                   Defendant‐Appellant, 
 
ERNESTO VELEZ‐MORALES, 
                                                   Defendant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                       Susan Corkery, Emily Berger, Assistant United 
                                                    States Attorneys, for Loretta E. Lynch, United 
                                                    States Attorney for the Eastern District of New 
                                                    York, New York, New York. 
 
FOR DEFENDANT‐APPELLANT:                            Katherine Alfieri, Law Office of Katherine 
                                                    Alfieri, New York, New York. 
                         
                        Appeal from the United States District Court for the Eastern District of 

New York (Seybert, J.). 

                        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the appeal is DISMISSED.  

                        Defendant‐appellant Juan Antonio Tapia‐Ortiz appeals from the 

memorandum and order of the district court entered November 28, 2012 denying his 

motion to correct the record pursuant to Fed. R. Crim. P. 36.  Tapia‐Ortiz filed his notice 

of appeal and a motion for leave to appeal in forma pauperis on January 23, 2013.1  By 

memorandum and order entered February 6, 2013, the district court denied his request 

for leave to appeal in forma pauperis on the ground that the notice of appeal was not 

timely filed.  We assume the partiesʹ familiarity with the underlying facts, the 

procedural history, and the issues on appeal. 

                        This case arises from Tapia‐Ortizʹs conviction in 1992, following a jury 

trial, of conspiracy to distribute heroin and cocaine, and possession of cocaine with 

                                                 
            1    Tapia‐Ortizʹs notice of appeal was docketed January 28, 2013, but he represents that he 
delivered it to prison authorities on January 23, 2013.  Under the prison mailbox rule, a pro se prisonerʹs 
notice of appeal is filed when he delivers it to prison authorities for forwarding to the district court; 
hence, we consider his appeal filed as of January 23, 2013.  See Houston v. Lack, 487 U.S. 266, 270‐72 (1988).   
                                                     ‐ 2 ‐ 
 
intent to distribute, in violation of 21 U.S.C. §§ 841, 846.  The conviction was affirmed on 

appeal, but the case was remanded for resentencing based on an error in the calculation 

of the offense level.  United States v. Tapia‐Ortiz, 23 F.3d 738, 743 (2d Cir. 1994).  On 

October 13, 1995, the district court resentenced Tapia‐Ortiz principally to 365 monthsʹ 

imprisonment.  On April 24, 1997, Tapia‐Ortiz filed a § 2255 motion to vacate his 

sentence, which the district court denied both initially and on motion for 

reconsideration.2  Tapia‐Ortiz appealed, and we denied his pro se application for a 

certification of appealability and dismissed his appeal.   

                       The proceedings that are the subject of the instant appeal commenced on 

December 15, 2010, when Tapia‐Ortiz filed his Rule 36 motion, arguing that the 

sentencing court improperly applied an amendment to the Sentencing Guidelines.  The 

district court denied the motion, holding that Tapia‐Ortiz failed to allege a ʺclerical 

errorʺ as contemplated by Rule 36.3  The district court also held that if Tapia‐Ortiz had 

intended to proceed under Rule 35 of the Federal Rules of Criminal Procedure or 28 

U.S.C. § 2255, the motions would have been time‐barred.  On February 6, 2013, the 

district court clarified that it had not converted Tapia‐Ortizʹs motion into a § 2255 

motion, and denied the request for leave to appeal in forma pauperis on the ground that 

                                                 
            2     The district court below did not discuss the first § 2255 motion to vacate Tapia‐Ortizʹs 
sentence.   
         3        Rule 36 gives a court authority ʺat any time [to] correct a clerical error.ʺ  Fed. R. Crim. P. 
36.  As the district court noted, Tapia‐Ortiz did not identify any clerical error that could be rectified.  
Rather, he asserted a substantive claim ‐‐ that the sentencing court applied the wrong version of the 
Guidelines in violation of the Ex Post Facto Clause.   
                                                      ‐ 3 ‐ 
 
the notice of appeal was untimely.  On appeal now, Tapia‐Ortiz argues that the district 

court erroneously converted his Rule 36 motion into a § 2255 motion and that his appeal 

is timely.  

               We address the timeliness issue at the outset because timely filing of a 

notice of appeal is ʺmandatory and jurisdictional.ʺ  Williams v. KFC Natʹl Mgmt. Co., 391 

F.3d 411, 415 (2d Cir. 2004).  The timeliness of Tapia‐Ortizʹs notice of appeal turns on 

whether this appeal is considered to be in a civil or criminal case under Fed. R. App. P. 

4.  In a civil case in which the United States is a party, a notice of appeal must be filed 

ʺwithin sixty days after entry of the judgment or order appealed from,ʺ Fed. R. App. P. 

4(a)(1)(B), while in a criminal case, a notice of appeal generally must be filed within 

fourteen days after entry of the judgment or the order being appealed from, id. 

4(b)(1)(A).  A district court, for excusable neglect or good cause, may extend the time to 

file a notice of appeal for a period not to exceed thirty days after the original deadline.  

Id. 4(a)(5), (b)(4).  Here, because a Rule 36 motion is criminal while a § 2255 motion is 

civil, see Williams v. United States, 984 F.2d 28, 30 (2d Cir. 1993) (ʺSection 2255 Rule 11 

specifies that the time for appeal is governed by the provisions of Fed. R. App. P. 4(a), 

applicable to civil appeals . . . .ʺ), the timeliness of Tapia‐Ortizʹs appeal turns on 

whether the district court converted his Rule 36 motion into a § 2255 motion.  We 

conclude that the district court did not convert and that this is a criminal appeal, and 

thus Tapia‐Ortizʹs appeal is untimely.   


                                             ‐ 4 ‐ 
 
                        Although the district court initially used some ambiguous language,4 it 

later clarified that it did not convert the Rule 36 motion into a § 2255 motion.  Indeed, 

when Tapia‐Ortiz moved for leave to appeal in forma pauperis, the district court 

specifically noted that it ʺdid not convert Defendantʹs motion into a petition for relief 

pursuant to 28 U.S.C. § 2255.ʺ  District Court Memorandum and Order, February 6, 2013 

at 2.  

                        Because the district court did not convert the criminal Rule 36 motion into 

a civil § 2255 motion, Tapia‐Ortizʹs appeal is governed by the time limitations for 

criminal matters.  Even assuming the district court could have granted an extension for 

excusable neglect or good cause, the deadline to appeal the district courtʹs November 

28, 2012 ruling would have been January 11, 2013.  As Tapia‐Ortiz did not ʺfileʺ his 

appeal until January 23, 2013, his notice of appeal was untimely.  

                        We are concerned by the possibility that Tapia‐Ortiz was lulled into 

believing that the district court was converting his criminal Rule 36 motion into a civil 

§ 2255 motion, as the district court did not clarify that it was not converting the motion 

into a § 2255 motion until after the time for filing a criminal appeal had passed.  Even 

assuming, however, that the district court did attempt to convert Tapia‐Ortizʹs Rule 36 

motion to a § 2255 motion, it had no authority to do so because this would have been a 


                                                 
            4    ʺIf the Court interprets Defendantʹs motion as one made to correct his sentence pursuant 
to 28 U.S.C. § 2255, it is also time‐barred.ʺ District Court Memorandum and Order, November 28, 2012 at 
6 (emphasis added). 
                                                     ‐ 5 ‐ 
 
second or successive § 2255 motion, and Tapia‐Ortiz had not obtained authorization 

from this Court to file a second or successive such motion.  See 28 U.S.C. § 2244(b)(3)(A).  

Tapia‐Ortiz is free, of course, to file a motion with this Court for an order authorizing 

the district court to consider his second or successive § 2255 motion.  

              We have reviewed Tapia‐Ortizʹs remaining arguments and find them to be 

without merit.  Accordingly, we DISMISS the appeal.  

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 
               




                                            ‐ 6 ‐